      Case 1:19-cr-00283-JGK Document 43 Filed 05/30/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,

          - against -                            19-cr-283 (JGK)

GREGORY KONNY,                                   MEMORANDUM OPINION AND
                                                 ORDER
                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     On October 4, 2019, the defendant pleaded guilty to two

counts of an information. Count One of the information charged

the defendant with a conspiracy in violation of 21 U.S.C. § 846

to distribute narcotics, namely oxycodone, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C). Count Two of the information

charged the defendant with a conspiracy in violation of 18

U.S.C. § 1349 to commit health care fraud in violation of 18

U.S.C. § 1347. On January 31, 2020, the Court sentenced the

defendant principally to a term of imprisonment of 46 months to

run concurrently on both counts. The defendant is currently

scheduled to surrender voluntarily to the custody of the Bureau

of Prisons (“BOP”) at FCI Fort Dix, New Jersey, on June 26,

2020. The defendant now moves to convert his sentence into a

sentence of 46 months’ home confinement in light of the COVID-19

pandemic and his own health condition. For the reasons explained

below, the motion is denied.



                                   1
      Case 1:19-cr-00283-JGK Document 43 Filed 05/30/20 Page 2 of 6



     In his initial application, the defendant moved to convert

his term of imprisonment into a term home confinement under

Federal Rule of Civil Procedure 60. However, Federal Rule of

Civil Procedure 60 is an improper mechanism for the defendant to

seek relief from a criminal judgment by converting his term of

imprisonment into a term of home confinement. See United States

v. Bastien, Nos. 09-cr-205 & 09-cr-757, 2013 WL 1701601, at *6

(E.D.N.Y. Apr. 19, 2013) (“Rule 60 of the Federal Rules of Civil

Procedure applies only to civil cases; the rule provides a

mechanism for relief from civil judgments, exclusively.”)

(emphasis in original) (collecting cases).

     In its response to the defendant’s application, the

Government addressed not only the defendant’s stated legal basis

for his application, namely Federal Rule of Civil Procedure 60,

but also addressed other possible bases for the defendant’s

application, 18 U.S.C. § 3582(c)(2) and Federal Rule of Criminal

Procedure 35(a). As the Government correctly noted, 18 U.S.C.

§ 3582(c)(2) does not provide a basis for relief for the

defendant because the defendant was not sentenced based on a

“sentencing range that has subsequently been lowered by the

Sentencing Commission pursuant to 28 U.S.C. [§] 994(o),” and

Federal Rule of Criminal Procedure 35(a) does not provide a

basis for relief because the defendant’s application was not

made “within 14 days after sentencing” and the sentence in this

                                   2
      Case 1:19-cr-00283-JGK Document 43 Filed 05/30/20 Page 3 of 6



case did not result from “arithmetical, technical, or other

clear error.”

     In his reply, the defendant, for the first time, cited 18

U.S.C. § 3582(c)(1)(A) as the basis for his request to convert

his term of imprisonment into a term of home confinement in

light of the COVID-19 pandemic and the defendant’s health

conditions. As amended by Section 603(b) of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), 18

U.S.C. § 3582 provides that


   The court may not modify a term of imprisonment once it
   has been imposed except that
   (1) in any case-
     (A) The court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons to bring a motion on the defendant's
     behalf or the lapse of 30 days from the receipt of
     such a request by the warden of the defendant's
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that
     does not exceed the unserved portion of the original
     term of imprisonment), after considering the factors
     set forth in section 3553(a) to the extent that they
     are applicable, if it finds that--
          (i) extraordinary and compelling reasons
          warrant such a reduction; . . .

     and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission[.]

18 U.S.C. § 3582(c).


                                   3
      Case 1:19-cr-00283-JGK Document 43 Filed 05/30/20 Page 4 of 6



     That section does not provide a basis for the Court to

convert the defendant’s term of imprisonment into a term of home

confinement before he has self-surrendered to the BOP for

several reasons.

     First, by its plain terms, the section applies only to

those defendants who have begun serving their term of

imprisonment at a BOP facility. See United States v. Spruill,

No. 3:18-cr-0022-10, 2020 WL 2113621, at *3 (D. Conn. May 4,

2020) (finding a motion for compassionate release premature

where the motion was made before the defendant began his

custodial sentence). Because the defendant is not currently in

the custody of the BOP, his application is premature.

     Second, the defendant’s request to convert his term of

imprisonment into a term of home confinement is not a proper

request under the section. Under the section, courts, “may

reduce the term of imprisonment (and may impose a term of

probation or supervised release with or without conditions that

does not exceed the unserved portion of the original term of

imprisonment).” 18 U.S.C. § 3582(c)(1)(A). But the authority to

place a prisoner in home confinement rests with the BOP under 18

U.S.C. § 3624(c)(2), and the discretion to make such an order

“lies solely with the Attorney General.” United States v. Logan,

No. 15-cr-27, 2020 WL 2559955, at *2 (W.D.N.C. May 20, 2020)

(collecting cases).

                                   4
        Case 1:19-cr-00283-JGK Document 43 Filed 05/30/20 Page 5 of 6



      Finally, the defendant has not made the necessary showing

that “extraordinary and compelling reasons” warrant

compassionate release. The defendant’s application is primarily

based on speculation about the kinds of conditions he might

encounter at FCI Fort Dix and speculation that medical treatment

at FCI Fort Dix would be insufficient were the defendant to

contract the COVID-19 virus. Speculation of this kind, both as

to the defendant’s likelihood of contracting COVID-19 and as to

the ability of the defendant’s BOP facility to treat the

defendant were he to contract COVID-19, is not a basis for

compassionate release. See United States v. Hidalgo, -- F. Supp.

3d --, 2020 WL 2642133, at *4 (S.D.N.Y. May 26, 2020) (finding

speculation about potential future conditions at a BOP facility

insufficient to amount to an extraordinary and compelling reason

for release); United States v. Lap Seng, No. 15-cr-706, 2020 WL

2301202, at *9 (S.D.N.Y. May 8, 2020) (same). There are

therefore no “extraordinary and compelling reasons” that warrant

a reduction of the defendant’s sentence. 1

      Therefore, the defendant’s request for the Court to convert

his sentence into a sentence of home confinement is denied.



1 Because this application is not properly before the Court at this time, and
because there are no “extraordinary and compelling reasons” warranting
release, it is unnecessary for the Court to consider the sentencing factors
set forth in 18 U.S.C. § 3553(a) or the defendant’s potential dangerousness.
See United States v. Skelos, No. 15-cr-317, 2020 WL 2508739, at *3 (S.D.N.Y.
May 15, 2020).

                                      5
         Case 1:19-cr-00283-JGK Document 43 Filed 05/30/20 Page 6 of 6



     However, it is self-evident that a delay in the defendant’s

surrender date will allow the Bureau of Prisons to ameliorate

any potentially dangerous conditions at the place of confinement

for the defendant and will better protect the defendant’s

health. The defendant is not a risk of flight or a danger to the

community by remaining in the community until he begins his

sentence. The sentence will be just as effective and just as

capable of accomplishing the purposes of sentencing if it is

delayed for a brief period of time. Therefore, the Court will

adjourn the defendant’s voluntary surrender date to September

11, 2020.

                                 CONCLUSION

     For the reasons explained above, the defendant’s

application to transform his sentence of 46 months’ imprisonment

into a sentence of 46 months’ home confinement is denied. The

defendant’s voluntary surrender date at FCI Fort Dix is

adjourned to 2:00 P.M. on September 11, 2020.


SO ORDERED.

Dated:      New York, New York
            May 30, 2020                    ___/s/ John G. Koeltl_____
                                                 John G. Koeltl
                                          United States District Judge




                                      6
